DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 9/15/2022 is acknowledged.  The traversal is on the ground(s) that Ulrichs fails to disclose the special technical feature that the drive device is configured to tilt the mixture receptacle automatically from an upright position into a first pouring position after the ingredients have been mixed because a motorized means of tilting does not mean automatic and nowhere does the reference mention automatic, and it is not performed after mixing the ingredients.  This is not found persuasive because first, the word “automatic” does not need to be mentioned.  Automatic is defined to mean done by a machine and not manually by, for example a hand lever.  Automatic does not exclude activation as Applicant argues.  Therefore, Ulrich does disclose the limitation because the tilting is performed by a motor and not manually.  As to the timing being after mixing, this is directed to an intended use, and the order of steps performed is irrelevant in an apparatus claim.  Applicant further argues the restriction is not proper because the EPO has already issued a notification of intended grant and did not raise any similar unity of invention objections.  Examiner finds this argument unpersuasive, because the claims intended to be granted have different limitation, and the EPO has different standards for granting and objecting to unity of invention that is irrelevant to the standard of practice by the USPTO.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “it” in line 2.  It is unclear what “it” is referring to.
Claim 8 recites the limitation "the drive shaft" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulrichs (GB788142A).
Regarding claim 1, Ulrichs discloses device (figure 1) comprising a mixture receptacle (reference #1), a mixing device (reference #21 and 23) and a drive device to tilt the mixture receptacle (page 1, lines 45-49; page 1, lines 68-78), wherein the device is configured to make the prepared food product available to a user in a refreshment receptacle (the bowl 1 can be tilted as shown in figure 1, and its contents may be poured to some external container), and in that the drive device is configured to tilt the mixture receptacle automatically (the drive system is motor-driven, see page 1 lines 68-78, and therefore tilts the bowl in an automatic manner) from an upright position (figure 1, solid lines) into a first pouring position (figure 1, dashed lines) after the ingredients have been mixed, in order to allow the mixed ingredients to drop from the mixture receptacle into the refreshment receptacle (page 1, lines 68-78).
Regarding the limitations in the preamble, they are directed to the purpose and intended use of the device and are not given patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitations in claim 1 which are directed to a manner of operating disclosed device and the material worked upon (“to mix the ingredients”, “to tilt”, “is configured to make the prepared food product”, “configured to tilt...after the ingredients have been mixed”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The reference discloses all the structural limitations as set forth above that are capable to perform the intended operations.  
Regarding claim 3, Ulrichs discloses wherein the device is configured to introduce a cleaning liquid into the mixture receptacle in order to clean the mixture receptacle after the mixed ingredients have been removed from the mixture receptacle in order to then carry out a cleaning operation (figure 1, reference #1 has an open top capable to receive liquid that are capable to clean the receptacle 1), and to then automatically tilt the mixture receptacle to a second pouring position in order to pour out the cleaning liquid (figure 1, reference #1 shown automatically tilted in multiple positions).  It is noted that this limitation is directed to a manner of operating disclosed device and material worked upon, and no further structural limitations have been recited to limit the apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The reference discloses all the structural limitations as set forth above that are capable to perform the intended operations.
Regarding claim 7, Ulrichs discloses wherein the mixing device comprises a rotatable cutting blade which is situated in the mixture receptacle (figures 1-3, reference #21; page 2, lines 9-27).
Regarding claim 10, Ulrichs discloses wherein the device comprises feed and metering adders in order to add a specific amount of a liquid ingredient to the mixture receptacle during the preparation stage (figure 2, reference #34).
Regarding claim 11, Ulrichs discloses wherein the device is configured to prepare a smoothie, and in that the preparation comprises the mixing of pieces of fruit and/or vegetables in a frozen state (figures 1-3; page 2, lines 59-61).  It is noted that this limitation is directed to a manner of operating disclosed device and material worked upon, and no further structural limitations have been recited to limit the apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The reference discloses all the structural limitations as set forth above that are capable to perform the intended operations.
Claim(s) 1, 3, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (U.S. Patent Pub. No. 2016/0106259).
Regarding claim 1, Xu et al. discloses Device for the automatic preparation of a food product, which preparation comprises the mixing of solid ingredients (abstract), comprising a mixture receptacle (reference #11), a mixing device to mix the ingredients in the mixture receptacle (reference #2) and a drive device to tilt the mixture receptacle (reference #3), wherein the device is configured to make the prepared food product available to a user in a refreshment receptacle (figure 17, reference #8), and in that the drive device is configured to tilt the mixture receptacle automatically from an upright position into a first pouring position after the ingredients have been mixed, in order to allow the mixed ingredients to drop from the mixture receptacle into the refreshment receptacle (figure 1, reference #8, “automatic dish discharging device”; figure 11; see figures 15-18; [0005]).
Regarding the limitations in the preamble, they are directed to the purpose and intended use of the device and are not given patentable weight.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding the limitations in claim 1 which are directed to a manner of operating disclosed device and the material worked upon (“to mix the ingredients”, “to tilt”, “is configured to make the prepared food product”, “configured to tilt...after the ingredients have been mixed”), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The reference discloses all the structural limitations as set forth above that are capable to perform the intended operations.
Regarding claim 3, et al. Xu discloses wherein the device is configured to introduce a cleaning liquid into the mixture receptacle in order to clean the mixture receptacle after the mixed ingredients have been removed from the mixture receptacle in order to then carry out a cleaning operation (figure 12; [0049]), and to then automatically tilt the mixture receptacle to a second pouring position in order to pour out the cleaning liquid (figure 1, reference 9 (“automatic wok washing device”); figure 19).  It is noted that this limitation is directed to a manner of operating disclosed device and material worked upon, and no further structural limitations have been recited to limit the apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The reference discloses all the structural limitations as set forth above that are capable to perform the intended operations.
Regarding claim 10, Xu et al. discloses wherein the device comprises feed and metering adders in order to add a specific amount of a liquid ingredient to the mixture receptacle during the preparation stage (figure 1, reference #6 and 7; figure 7; figure 10).
Regarding claim 11, Xu et al. discloses wherein the device is configured to prepare a smoothie, and in that the preparation comprises the mixing of pieces of fruit and/or vegetables in a frozen state (figures 1 and 2, reference #2, 6 and 11).  It is noted that this limitation is directed to a manner of operating disclosed device and material worked upon, and no further structural limitations have been recited to limit the apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The reference discloses all the structural limitations as set forth above that are capable to perform the intended operations, such as mixing frozen vegetables.
Allowable Subject Matter
Claims 2, 4, 5, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774